UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Dividend Total Return Fund Semi-Annual Report March 31, 2013 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Fund Risk Disclosures 8 Overview of Fund Expenses 10 Portfolio of Investments 11 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 18 Trustees and Officers 22 General Information 27 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Shareholder, As we have said in the past, at Destra we focus on investment strategies and managers that seek to generate returns in a responsible manner. We do this by selecting investment managers who attempt to limit the downside when markets go down and participate in the upside when markets go up. Our income generating strategies take this same approach to generating returns responsibly. The managers we have selected and oversee have a long history of doing exactly that. We are happy to report that performance for the Fund was in line with its benchmark for the six months ended March 31, 2013. The past six months certainly have been interesting. During the fourth quarter 2012 there was much uncertainty in the minds of investors with regard to the markets. Concerns about the US elections and the looming “fiscal cliff” issues topped the list of investors’ worries. While the outcome of the elections was known before the end of the quarter, thereby removing one of the uncertainties, investors were still worried about the prospect of higher taxes and federal spending cuts. Despite these concerns, the economy continued to grow during the quarter, albeit at a slower pace. The equity market, however, was little changed for the quarter. Not so for the first quarter 2013. The equity market saw a strong broad based rally, fueled by the postponement of federal sending cuts and positive employment, housing and sentiment data. However, other key indicators such as industrial production, personal income, and corporate earnings signaled slower economic growth. We have said before that we believe that investors who have a well thought out long-term strategic investment plan and who stick to it have a better chance of achieving their investment goals than those who overact to short-term changes in the market. We still believe that. Thank you for the confidence you have placed in us by selecting a Destra Fund to help you with your investment goals. This semi-annual report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC 3 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE Destra Dividend Total Return Fund as of March 31, 2013 Inception Date: August 10, 2011 Inception Date: November 1, 2011 Life Life Share Class 6 months 1 year of Fund Share Class 6 months 1 year of Fund A at NAV 10.07% 14.81% 35.79% C at NAV 9.62% 13.96% 21.36% A with Load 3.75% 8.23% 27.94% C with Load 8.62% 12.96% 21.36% I at NAV 10.28% 15.24% 36.60% S&P 500 Total Return Index 10.19% 13.96% 38.94% S&P 500 Total Return Index 10.19% 13.96% 29.33% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. C Class shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than one year are not annualized. Returns over one year are cumulative. The Dividend Total Return Fund estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement were anticipated to be 3.95% for Class A, 6.67% for Class C, and 6.26% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. The S&P 500 Total Return Index includes 500 stocks and is a common measure of the performance of the overall US stock market. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 4 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE, CONTINUED As of March 31, 2013 Destra Dividend Total Return Fund S&P 500 Number of Holdings 40 Weighted Average Market Cap ($B) Trailing Price/Earnings Ratio 16.7x 16.6x Trailing Price to Book Ratio 3.2x 2.3x Master Limited Partnerships 17.7% Weighted Average Market Cap: The weighted average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Trailing Price/Earnings Ratio: A valuation ratio of a company’s current share price compared to its per-share earnings over the previous four quarters. Trailing Price to Book Ratio: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. % of Total Top Ten Holdings Ticker Investments NiSource, Inc. NI 4.8% The Williams Cos., Inc WMB 4.4% Enterprise Products Partners LP EPD 4.1% Kinder Morgan Energy Partners LP KMP 4.1% American Water Works Co., Inc AWK 4.0% General Electric Co. GE 3.6% Vodafone Group PLC VOD 3.5% Energy Transfer Partners LP ETP 3.2% Seadrill Ltd. SDRL 3.2% Johnson & Johnson JNJ 3.2% Industry Sectors Weight Energy 30.9% Health Care 14.9% Utilities 11.7% Information Technology 8.1% Telecommunication Services 7.3% Financials 6.6% Real Estate 6.5% Industrials 4.7% Materials 2.7% Cash 2.5% Consumer Staples 2.2% Consumer Discretionary 1.9% 5 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER Fund Snapshot The Board of Trustees approved a name change to the Destra High Dividend Strategy Fund. Effective March 1, 2013, the Destra High Dividend Strategy Fund changed its name to Destra Dividend Total Return Fund to better reflect the investment strategy of the Fund. The Destra Dividend Total Return Fund (“the Fund”) is sub-advised by Miller/Howard Investments. The Fund’s investment objective is to seek long-term total return and current income. Miller/Howard’s philosophy is to invest in dividend-producing equity securities in pursuit of the Fund’s investment objective. The following report is their review of the Fund’s performance over the six months comprising the semi-annual reporting period and an outlook for the markets the Fund invests in going forward. How did the fund perform during the period October 1, 2012 – March 31, 2013? The Fund returned 10.07%, Class A shares at Net Asset Value (“NAV”) (without load) from October 1, 2012 through March 31, 2013, roughly matching the return of 10.19% for the Fund’s benchmark, the S&P 500 Total Return Index. The Fund’s Class C shares provided a total return of 9.62% at NAV (without load), while the Class I shares provided a total return of 10.28% at NAV, over the same period. S&P 500 Total Return Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. What was the economic and market environment like during the period? During the first half of 2012 fourth quarter, the broad market (as defined by the S&P 500) declined almost 6%, before rebounding to close the six month period up just over 10%. Generally, investors favored economically sensitive sectors such as Financials, Industrials, and Consumer Discretionary stocks as signs of US economic firming increased in the fourth quarter, and slighted the Telecomm, Energy, and Materials sectors. Dividend stocks, such as those that the Fund holds, rebounded in the first quarter of 2013. How did the fund adjust to the market during the period? The Fund looks at individual high yielding stocks and looks for stocks that we believe can increase their dividends over time, and that usually don’t react to general market trends. However, we do evaluate how the economy can impact company prospects. In light of the signs of a strengthening US economy, along with company specific factors, we initiated a position in Staples (1.88% of the Fund as of March 31, 2013) and increased our holdings in General Electric (3.62% of the Fund). We also bought two out-of-favor and misunderstood health care REITs Omega Healthcare (1.27% of the Fund) and Senior Housing Properties (1.10% of the Fund) along with energy producer Linn Energy (1.01% of the Fund). To fund these purchases, the Fund sold Abbott Labs after its restructuring. We also sold MeadWestvaco after its price rose to a level we thought reflected fair value and Windstream because of its increasingly strained finances. Which holdings contributed to the fund’s performance? During the six months ended March 31, 2013, the Fund generally benefited from its holdings of Energy Infrastructure companies such as NiSource (4.77% of the Fund), Energy Transfer Partners (3.21% of the Fund), Enterprise Products Partners (4.12% of the Fund), and Plains All American Pipeline (2.07% of the Fund) and packaging company International Paper (2.75% of the Fund). Not only did NiSource report better than expected earnings twice during the period, but it also got regulatory approval for a capital-spending plan in its pipeline business that should help boost revenues. Energy Transfer benefited from the late in period announcement that it would be simplifying its corporate structure, while Enterprise Products’ stock benefited from two better-than-expected earnings announcements, two dividend increases, and the successful expansion of its Seaway Pipeline expansion project. Plains All American likewise had two dividend increases during the period and announced a pair of acquisitions that should boost its future revenue and distribution growth. Finally, International Paper benefitted from a dividend increase and the announcement that it was selling its Building Products Division for $750 million and its ability to increase prices due to its dominant position. 6 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER, CONTINUED Which holdings detracted from the fund’s performance? The stocks that detracted from the portfolio performance were mixed and without unifying theme. Telecom provider Winstream Corp reported disappointing earnings and lagged as investors faced growing concerns over its ability to continue paying its substantial dividend. We shared those concerns and sold the position. Statoil (2.37% of the Fund), an energy producer, told investors to expect lower oil production from the company in 2013, however, beyond that investors should expect 2%-3% production growth. Digital Realty (1.96% of the Fund), a provider of data center space, guided investors expectations down for FY12 and FY13, in part because their international expansion is continuing a pace. Intel Corp (2.54% of the Fund) was hurt by PC sales weakness, but its new chip line should give a boost to its mobile device business. Lastly, the French oil company Total SA (1.96% of the Fund) lagged despite better than expected earnings, as oil prices weakened. What is the portfolio manager’s outlook for the next six months/year? While the economy has recovered from the terrors of 2008–09, the Fed has made it clear that the economy is not strong enough to return to a “normal” interest rate regime. As a consequence, we anticipate or expect that money will remain loose, and that should add a measure of extra force to any rallies as well as support during declines. Unemployment claims are not getting notably worse. Housing is both selling again and more affordable than it has been in many years for the average consumer. Commercial construction is on the upswing. Developments in the North American energy arena are creating a kind of boom in producing areas that’s beginning to filter through to the broader economy. Consumers have not stopped spending, even though taxes have increased. But Europe is in a kind of financial quicksand, a situation that can only be saved at this point by a sharp drop in the Euro, which would help the comfort level in US financial markets but not the profits of American multinationals that make up a large chunk of overall corporate profits. The Middle East, as always, can blow at any time—perhaps triggered by events in festering Syria or Egypt. More frightening, for investors, would be a sharp pickup in the US economy, resulting in consequent interest rate increases and the decimation of bond investors. Recent strength has driven the S&P 500 into territory that’s both “overbought” and highly risky in terms of evaluating sentiment. Corporate insiders are selling, and newsletters are just about maximum bullish. The VIX* “fear gauge” shows no fear, though the professionals we know lack faith in market stability. Actually, we see nearly every analytic measure of sentiment flashing warning signals. While momentum can carry the day somewhat longer, we believe this is not a sound base for sustainable gains in the longer term. Could we be entering a new phase like 1999, when valuations and fundamentals lose real meaning to investors? A “jump-in” mentality could arise—it’s far from unthinkable. But we suspect that investors—from retail to institutional—have not yet healed from the shock of 2008, and the latecomers’ bus will have plenty of empty seats. We’re not blowing trumpets for a monolithic view that’s either totally positive or totally cautionary—extreme views aren’t often correct in the complex market system. But it does seem that stocks are due for a rest, waiting for fundamentals to either confirm or catch up to recent strength…or to expose the recent persistent price expansion as an excess of hope. * VIX: CBOE Volatility Index – an options volatility index, measuring implied price volatility in equity markets. 7 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND This document may contain forward–looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio managers or sub-advisers control or are subject to change, actual results could be materially different. There is no guarantee that such forward looking statements will come to pass. Some important risks of the Destra Dividend Total Return Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Dividend Income Risk—Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. This may limit the ability of the Fund to achieve its investment objective. Foreign Investment Risk/Emerging Markets Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. These additional risks may be heightened for securities of companies located in, or with significant operations in, emerging market countries. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. Depositary Receipts Risk—Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Master Limited Partnership Risk and Sector Risk—An investment in units of master limited partnerships (“MLPs”) involves certain risks which differ from an investment in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. The benefit the Fund derives from investment in MLP units is largely dependent on the MLPs being treated as partnerships and not as corporations for federal income tax purposes. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. At times, the performance of securities of companies in the energy, natural resources and real estate sectors of the economy may lag the performance of other sectors or the broader market as a whole. 8 DESTRA DIVIDEND TOTAL RETURN FUND FUNDS RISK DISCLOSURES – DESTRA DIVIDEND TOTAL RETURN FUND, CONTINUED Energy Companies Risk—The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. Health Care Companies Risk—The Fund invests in health care companies, including those that are involved in medical services or health care, including biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation. Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that the product will ever come to market. Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. Utilities Companies Risk—The Fund invests in utilities companies. Utilities companies are subject to the imposition of rate caps, increased competition due to deregulation, the difficulty in obtaining an adequate return on invested capital or in financing large construction projects, the limitations on operations and increased costs and delays attributable to environmental considerations, and the capital market’s ability to absorb utility debt. In addition, taxes, government regulation, international politics, price and supply fluctuations, volatile interest rates and energy conservation may cause difficulties for utilities. Utilities issuers have been experiencing certain of these problems to varying degrees. Financial Services Companies Risk—The Fund invests in financial services companies. Financial services companies may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry. Banks, thrifts and their holding companies are especially subject to the adverse effects of economic recession; government regulation; decreases in the availability of capital; volatile interest rates; portfolio concentrations in geographic markets and in commercial and residential real estate loans; and competition from new entrants in their fields of business. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. Derivatives Risk—The use of derivatives such as options entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Market Risk and Selection Risk—Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Investment Risk—When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. Risks Associated with Active Management—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Annual Fund Operating Expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. 9 OVERVIEW OF FUND EXPENSES As of March 31, 2013 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 9/30/12 to 3/31/13” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Paid Beginning Ending Expense Ratios During the Account Account During the Period Value Value Period 9/30/12 9/30/12 to 9/30/12 3/31/13 to 3/31/13 3/31/13† Destra Dividend Total Return Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value forthe period, multiplied by 182/365 (to reflect the six-months period). Hypothetical expenses assume the Fund was outstanding for a full six-month period. 10 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS March 31, 2013 (unaudited) Number of Shares Description Fair Value Common Stocks - 97.9% Consumer Discretionary - 1.9% Staples, Inc. $ 785,856 Consumer Staples - 2.2% H.J. Heinz Co. Energy - 31.1% Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan Energy Partners LP Linn Energy LLC ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp Statoil ASA, ADR (Norway) The Williams Cos., Inc Total SA, ADR (France) Financials - 6.6% Bank of Montreal (Canada) Cincinnati Financial Corp CME Group, Inc. - Class A Valley National Bancorp Health Care - 14.9% Baxter International, Inc Eli Lilly & Co GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Pfizer, Inc Industrials - 4.7% General Electric Co R.R. Donnelley & Sons Co Information Technology - 8.1% CA, Inc Intel Corp Maxim Integrated Products, Inc Microchip Technology, Inc Materials - 2.8% International Paper Co Real Estate - 6.5% Digital Realty Trust, Inc $ 819,714 HCP, Inc OMEGA Healthcare Investors, Inc Senior Housing Properties Trust Telecommunication Services - 7.3% AT&T, Inc BCE, Inc. (Canada) Vodafone Group PLC, ADR (United Kingdom) Utilities - 11.8% American Water Works Co., Inc National Grid PLC, ADR (United Kingdom) NiSource, Inc Total Common Stocks (Cost $36,352,203) Money Market Mutual Funds - 2.5% Fidelity Institutional Money Market Prime, 0.05% (a) (Cost $1,061,824) Total Investments - 100.4% (Cost $37,414,027) Liabilities in excess of other Assets - (0.4%) Net Assets - 100.0% $ 41,842,522 % of Summary by Country Fair Value Net Assets Bermuda $ % Canada France Norway United Kingdom United States Total Investments % Liabilities in excess of other Assets ) ) Net Assets $ % ADR – American Depository Receipt ASA – Stock Company LP – Limited Partnership PLC – Public Limited Company SA – Corporation (a) Interest rate shown reflects yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 11 STATEMENTS OF ASSETS AND LIABILITIES March 31, 2013 (unaudited) Assets Investments: Investments at cost Net unrealized appreciation Total investments at value Receivables: Capital shares sold Dividends and interest Prepaid expenses Total assets Liabilities Payables: Capital shares payable Investment purchased Transfer agent fees Due to advisor Audit fees Legal fees Trustees’ fees Other expenses and liabilities Total liabilities Net Assets Composition of Net Assets Paid-in capital ($0.001 par value common stock) Undistributed net investment income Accumulated net realized loss on investments Net unrealized appreciation on investments Net Assets Net Assets Class A Class C $ 7,986,188 Class I Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ 19.87 Class C $ 17.96 Class I $ 19.88 The accompanying notes are an integral part of these financial statements. 12 STATEMENTS OF OPERATIONS For the six months ended March 31, 2013 (unaudited) Investment Income Dividends $ 583,448 Less: foreign taxes withheld Total Investment Income Expenses Advisory fees Legal fees Distribution fees Class C Transfer agent fees Distribution fees Class A Shareholder service fees Administration and accounting fees Shareholder reporting fees Blue Sky Class I Blue Sky Class A Blue Sky Class C Audit fees Custody fees Trustees’ fees and expenses Insurance fees Other expenses Total expenses Less: expense waivers and reimbursements Net expenses Net Investment Income $ 294,031 Realized and Unrealized Gain: Net realized gain from investments in securities Net change in unrealized appreciation on investments in securities Net realized and unrealized gain on investments in securities Net Increase in Net Assets Resulting from Operations $ 3,613,172 The accompanying notes are an integral part of these financial statement. 13 STATEMENTS OF CHANGES IN NET ASSETS For the six months ended March 31, 2013 and the year ended September 30, 2012 For the For the six months year ended ended March 31, September (unaudited) Increase in Net Assets Resulting from Operations Net investment income $ $ Net realized gain (loss) on investments in securities and foreign currency translations ) Net change in unrealized appreciation on investments in securities Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income ) ) Net realized gain — (9 ) Total distributions to shareholders ) ) Class C Distribution to Shareholders Net investment income ) ) Net realized gain — (2 ) Total distributions to shareholders ) ) Class I Distribution to Shareholders Net investment income ) ) Net realized gain — (9 ) Total distributions to shareholders ) ) Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net increase from capital share transactions Class C Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested Cost of shares redeemed ) ) Redemption fees Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statement. 14 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED For the six months ended March 31, 2013 and the year ended September 30, 2012 For the For the six months year ended ended March 31, September (unaudited) Class A Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of period Class C Change in Shares Outstanding Shares outstanding, beginning of period — Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of period Class I Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of period The accompanying notes are an integral part of these financial statement. 15 FINANCIAL HIGHLIGHTS For the six months ended March 31, 2013, the year ended September 30, 2012 and the period ended September 30, 2011 For the For the For the period six months year August 10, ended ended 2011* to March 31, September September (unaudited) Class A Net asset value, beginning of period $ $ $ Investment operations: Net investment income1 Net realized and unrealized gain Net Increase in Net Asset Value from Operations Distributions paid to shareholders from: Net investment income ) ) — Net realized gains — —
